MEAD, J.
[¶ 1] Robert G. Conrad appeals from a judgment of the District Court (South Paris, Lawrence, J.) denying his objection to a final order of parental rights and responsibilities in which the Family Law Magistrate (Carlson, M.) rendered a default judgment against him for failure to appear. Conrad argues that the court abused its discretion by denying his objection and adopting the default judgment as the court’s final order of parental rights and responsibilities. In addition, Conrad argues that the magistrate erred by failing to consider the best interest of the child as mandated by 19-A M.R.S. § 1653(3) (2006). We conclude that Conrad’s arguments are without merit and therefore affirm the judgment.
I. BACKGROUND
[¶2] Sheryl V. Swan gave birth to a daughter in April 2006. The child’s father, Robert G. Conrad, filed a complaint for determination of paternity, parental rights and responsibilities, and child support in May 2006. A case management conference was held, after which the family law magistrate entered an interim order awarding sole parental rights and primary residence to Swan with reasonable rights of contact for Conrad. A final uncontested hearing was scheduled for July 2006.
*1073[¶ 3] Although a hearing was held, it was neither final nor uncontested because Conrad again raised the issues of paternity and child support. The magistrate ordered the Department of Health and Human Services to conduct a paternity test and scheduled a status conference for September 21, 2006.1 Swan appeared at the conference and presented evidence to the magistrate. Conrad, however, failed to appear. As a result, the magistrate entered a default against Conrad and conducted a final hearing.2 After “carefully considering] the evidence,” the magistrate entered a final parental rights order granting Swan sole parental rights and responsibilities and primary residential care of the child, with reasonable rights of contact for Conrad.3
[¶4] Conrad filed an objection in the District Court.4 He admitted that he failed to appear at the September 21 conference, but argued that his absence should be excused because he was “confused regarding the interrelationship” of the parental rights hearing and a separate child protective proceeding. That proceeding was first initiated by the Department on behalf of Kaylee on September 25, 2006, four days after Conrad failed to appear.
[¶ 5] The court rejected Conrad’s objection and adopted the magistrate’s parental rights order as the final order of the court. Noting that Conrad had been sanctioned by the magistrate for his failure to appear at the status conference, the court observed that it is well settled that a litigant’s failure to take appropriate steps to protect his interests “does not give rise to a proper basis for undoing the consequences of a party’s inattentiveness or inaction.” The court held that Conrad, having failed to appear, “may not now seek to be heard ... in an effort to undo [the magistrate’s order] when he did not act to protect his rights after having been given adequate notice of the need to do so.”
[¶ 6] In reaching this conclusion, the court found that Conrad did not claim to have made any effort to contact the court regarding his supposed confusion over dates, and noted that:
It is not entirely clear how [Conrad] could have been confused about the interplay between his parental rights action and a child protective proceeding on or before September 21, 2006, when the petition for the child protection proceeding was not filed with the court until four days later on September 25, 2006.
This appeal followed.
II. DISCUSSION
A. Conrad’s Motion to Set Aside the Default Judgment
[¶ 7] The Family Division of the District Court, created pursuant to 4 M.R.S. § 183 (2006), has jurisdiction over disputes *1074regarding parental rights and responsibilities, paternity, and child support. 4 M.R.S. § 183(1)(D); M.R. Fam. Div. I(A). Although magistrates may enter interim orders in most family law actions, they may issue final orders only in uncontested proceedings, or in proceedings where the only contested issue is child support. 4 M.R.S. § 183(1)(D); M.R. Fam. Div. III(F).
[¶ 8] The Family Division Rules provide that: “Whenever a complaint or motion is filed in any proceeding involving minor children over which a [magistrate] has jurisdiction, the parties and their counsel are required to attend a case management conference with a [magistrate].” M.R. Fam. Div. III(A)(1). If a party fails to appear at a case management or status conference “without good cause,” the magistrate may dismiss a complaint, motion or pleading with or without prejudice, and may issue a default or default judgment. M.R. Fam. Div. III(H)(1). Although the Family Division Rules do not define “good cause,” the standard is indistinguishable from that of M.R. Civ. P. 55, which governs defaults in other civil suits.5
[¶ 9] In order to establish good cause, “a party must show a good excuse for his or her untimeliness and a meritorious defense.” Truman v. Browne, 2001 ME 182, ¶ 9, 788 A.2d 168, 170. “We review a trial court’s ruling on a motion to set aside a default for abuse of discretion and will vacate the judgment only if the denial works a plain and unmistakable injustice against the defendant.”6 Id. (quotation marks omitted). We give considerable deference to the trial court’s decision because of its familiarity with the case and its superior position to evaluate the credibility and good faith of the parties. Porges v. Reid, 423 A.2d 542, 544 (Me.1980).
[¶ 10] Conrad argues that the court abused its discretion by denying his objection to the magistrate’s order of parental rights and responsibilities, thereby letting stand the default judgment against him. He claims, contrary to the court’s ruling, that his confusion over the separate parental rights and child protective actions constituted good cause to set aside the default.7 We disagree.
*1075[¶ 11] Conrad’s objection to the final order failed to establish a good excuse for his absence. See Truman, 2001 ME 182, ¶ 9, 788 A.2d at 170 (“[t]o establish ‘good cause,’ a party must show a good excuse”). The court did not abuse its discretion in rejecting Conrad’s dubious claim that he was confused over the relationship between the parental rights and child protective actions, given that the child protective action did not exist until it was filed four days after he failed to appear at the parental rights status conference. In any event, had Conrad truly been confused he should have contacted the court for clarification, not missed the status conference altogether. Accordingly, Conrad failed to demonstrate good cause for his failure to appear, and we affirm the District Court’s denial of his objection to the default judgment entered against him.
[¶ 12] The dissenting opinion suggests that Conrad’s failure to attend the September 21, 2006, case management conference resulted in the “heavy price of default in the effort that he had initiated to establish a relationship with his daughter.” In fact, at the time of his failure to appear the only remaining issues — both raised by Conrad — were paternity and child support. Although the magistrate had earlier granted Conrad rights of parent/child contact, Conrad still sought to avoid any responsibility for Kaylee by asserting that he was not her father, and by declining to voluntarily pay child support.
[¶ 13] Shortly before the September 21 status conference, the results of the paternity testing were filed with the District Court, showing a 99.99% chance that Conrad was the father of the child. In the face of this overwhelming evidence, Conrad lost his last opportunity to avoid responsibility for the child. As he had already been granted rights of parent/child contact, and the child support was subject to a formulaic computation, little was left to contest. When he failed, without any credible reason, to attend the case management conference,8 although the magistrate properly defaulted him, he was left with the same rights and responsibilities that would have almost certainly resulted from a later contested hearing, particularly given the fact that he never sought, and does not seek here, additional contact with his daughter. Thus the dissenting opinion’s effort to cast Conrad in the role of a concerned father fighting for a relationship with his child, and being deprived of that opportunity by an inhumane process, does not square with the record.
[¶ 14] While the scheduling of repetitive case management conferences could lead to confusion or frustration on the part of litigants, this matter is hardly a case study in injustice.9 Here, a litigant who attempted to avoid his proper family responsibilities failed to appear, without justification, at a conference at which his paternity (as established by testing) would be the primary topic of discussion. He was defaulted; his paternity was confirmed; his parental rights of contact were confirmed; his obligation to pay child support was confirmed. This result was not contrary to the objectives of a system of justice that is intended to address the needs *1076of families and children in the State of Maine.
B. Best Interest of the Child
[¶ 15] Conrad further argues that the magistrate erred in awarding Swan sole parental rights because, as a result of the default judgment, the record is devoid of any evidence that the magistrate considered the factors set out in 19-A M.R.S. § 1653(3) when deciding what was in the child’s best interest.10 Conrad bases his argument on the lack of explicit factual findings in the parental rights order. We review the court’s award of parental rights for clear error, and will vacate its judgment only if there is no competent evidence in the record to support it. Rodrigue v. Brewer, 667 A.2d 605, 606 (Me.1995).
[¶ 16] We decline to consider Conrad’s claim, raised for the first time on appeal. Issues raised initially on appeal are unpreserved. Fitch v. Doe, 2005 ME 39, ¶ 27, 869 A.2d 722, 729. Additionally, we note that neither party filed a motion for findings of fact and conclusions of law pursuant to M.R. Civ. P. 52(a), or a statement of evidence pursuant to M.R.App. P. 5(d). In the absence of a request for further findings, we assume that there was competent evidence in the record to support the magistrate’s order. See Powell v. Powell, 645 A.2d 622, 623-24 (Me.1994). The entry is:
Judgment affirmed.

. The results of the paternity test showed that there was a 99.9% probability that Conrad was the child’s father.


. Pursuant to M.R. Fam. Div. III(H)(1), a magistrate may enter a default or default judgment as a sanction for failure to appear.


. The September 21, 2006, parental rights and responsibilities order essentially incorporated and finalized the interim order.


. Any party who wishes to appeal a magistrate’s final order must first file an objection in the District Court within twenty-one days of the entry of the order. M.R. Fam. Div. III(G)(2). The District Court judge who reviews the record in response to the objection may adopt, modify or reject the interim order. M.R. Fam. Div. III(G)(2)(b). If the objection is rejected and the magistrate’s order adopted, the party may appeal the order to this Court in accordance with the Maine Rules of Appellate Procedure. M.R. Fam. Div. III(G)(3).


. M.R. Civ. P. 55(c) provides that ”[f]or good cause shown, the court may set aside an entry of default.”


. Ordinarily, the appeal of a magistrate’s order is heard by the District Court acting as an appellate court. Upon appeal to this Court, we then review the magistrate's order directly. Lawrence v. Webber, 2006 ME 36, ¶ 6, 894 A.2d 480, 482-83. Here, Conrad also appeals the District Court’s denial of his motion to set aside the default judgment. As such, the District Court was acting pursuant to its original jurisdiction and not in an appellate capacity. Again, we review the District Court’s decision directly. The standard of review is the same whether we review the magistrate’s order or a judgment of the District Court resulting from it. Id. ¶ 6, 894 A.2d at 483.


. In addition, Conrad argues that the District Court erred by denying his objection without a hearing. The court's decision concerning the need for a hearing is reviewed for an abuse of discretion. See, e.g., Conservatorship of Anthony D.G. Jr., 2007 ME 25, ¶ 9, 916 A.2d 223, 224-25 (vacating and remanding decision of probate court for further proceedings, including, at the court’s discretion, a case conference or hearing on the petition for withdrawal); Pierce v. Central Maine Power Co., 622 A.2d 80, 84 (Me.1993) (reviewing the denial of a hearing regarding prejudgment interest for an abuse of discretion). We conclude that the court did not abuse its discretion by not holding a hearing on Conrad’s objection. First, Conrad failed to request a hearing. Second, the record before the court was sufficient for it to judge the merits of Conrad’s objection without a hearing. The court was aware of the grounds on which Conrad's objection was based and had sufficient evidence in the record to rule on his claim.


. The notice of the case management conference clearly states that a failure to attend the conference may result in the matter proceeding to a final hearing in the defaulting party’s absence.


. The dissent expresses concern about repeated status conferences in family matters. While critical review of scheduling practices is generally a worthwhile undertaking, the instant matter is not a productive forum for this discussion. In this matter, the magistrate scheduled a total of one conference, in addition to the conference mandated by Rule 111(A)(1), after the aborted final hearing. Conrad’s circumstances can in no way be attributed to any systemic scheduling flaws.


. Determinations of parental rights and responsibilities are governed by 19-A M.R.S. § 1653 (2006), which provides that the court may award one or both of the parties allocated, shared or sole parental rights and responsibilities in accordance with the best interest of the child, 19-A M.R.S. § 1653(2)(D)(1); see Rodrigue v. Brewer, 667 A.2d 605, 606 (Me.1995) ("The paramount consideration ... when allocating parental rights and responsibilities is the best interests of the child.”). In determining what is in a child’s best interest, the court’s primary consideration must be the child’s safety and well-being. 19-A M.R.S. § 1653(3). However, the court must also consider several other factors, for example the child’s age, the child’s relationship to each of the parents, and the child's living arrangements. 19-A M.R.S. § 1653(3).